DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wiskerke et al. (“Wiskerke”)(WO 2021/156459 A1) in view of Kumar et al. (“Kumar”)(US 2018/0243800), Ripley (US 2019/0193118) and legal precedent.
Wiskerke (fig. 1-7) teaches a system and method for sorting comprising
 (re: certain elements of claim 15) a first and second imaging device (66, 67; p. 11 ln. 25+ teaching that the scanning device may comprise “a plurality of cameras” and p. 3 teaching that a single camera is insufficient for scanning an entire item),
at least one item-isolating system (fig. 1 and 7 near 101; p. 18, ln. 3+ teaching sorting products from conveying element based on scanned data, wherein products may be selected based on “quality, colour, or other features”) and
an item carrier (1) defining a conveyance direction and having upstream and downstream end portions, the item carrier comprising rollers movable along the conveyance direction from the upstream end portion towards the downstream end portion, each roller comprising an item-contacting surface, the item carrier being dividable along the conveyance direction into: a charging zone; a detection zone, located downstream of the charging zone; a sorting zone located downstream of the detection zone (fig. 2-3a showing roller elements; p. 12, ln. 4+; fig. 1B and 7 showing charging zone before line 20 and detection zone between line 20 and 21 and a sorting zone underneath sorting system 101);
 wherein the at least one item-isolating system is arranged to isolate identified nonstandard items amongst the conveyed items from information derived from the first and second images (p.17, ln. 38- p. 20; see also p. 11, ln. 33- p.12, ln. 2);
wherein the sorting system further comprises an item-spreading assembly to spread the items in the charging zone to form item rows therein (fig. 2 near 61 and 65; p. 17, ln. 24+);
(re: claim 16)  wherein the item carrier further comprises upstream and downstream pulleys respectively at the upstream and downstream end portions , and
 at least one endless chain surrounding the upstream and downstream pulleys,
 wherein the rollers are rotatably mounted to said at least one endless chain about a rotating axis substantially perpendicular to the conveyance direction (fig. 1a and 1b showing roller elements 8 mounted to endless chain; p. 12, ln. 10+; see also fig. 3a),
 wherein the rollers are independently rotatable from each other about their respective rotating axes and wherein the item-spreading assembly engages in rotation the corresponding rollers in the charging zone about their respective rotating axes and wherein an outer portion of the item-contacting surface of the corresponding rollers has a charging tangential speed with a direction opposed to the conveyance direction (p. 2 teaching that rotating item about multiple axis allows a more complete optical examination; fig.4a, 4b and p. 15-16 and 19 teaching that roller elements may be rotated in tangential direction as well; fig. 5A-5b showing rotating drive for changing respective rotation speeds);
(re: certain elements of claim 17) first and second images being captured respectively in the first and second detection zones and wherein the item carrier further comprises an item orientation-changing zone in the detection zone; 
 wherein the sorting system further comprises an item orientation-changing assembly to change an orientation of the items in the item orientation-changing zone (Id. wherein respective roller elements and related drive and control elements can be regarded as item orientation-changing element);
(re: claim 18) wherein the item orientation-changing assembly engages in rotation the rollers in the item orientation-changing zone about their respective rotating axes, wherein the outer portion of the item-contacting surface of the corresponding rollers has an orientation-changing tangential speed with a direction corresponding to the conveyance direction (Id.);
(re: claim 19)  an isolating zone located at least one of above, below and beside the item carrier, the at least one item-isolating system displacing the identified nonstandard items from the sorting zone towards the isolating zone (p. 20 ln. 20+ teaching displacing selected item thus with isolating system, wherein isolating zone above, below and/or beside is inherent from pick-and-place shown in fig. 1a and 7);
(re: claim 20)  a controller (103) comparing the first and second images to one or more predetermined reference images and sending isolation instructions to the at least one item-isolating system on the basis of said comparison (p.17, ln. 38- p. 20 teaching sorting based onm comparison of image data with “predetermined data stored in a database”; see also p. 11, ln. 33- p.12, ln. 2 teaching use of a “plurality of cameras”).
(re: claims 1-14)  The claimed method steps are performed in the normal operation of the combined device described below.

Wiskerke as set forth above teaches all that is claimed except for expressly teaching
 (re: certain elements of claims 15) wherein the first and second imaging devices are longitudinally spaced apart from each other and are arranged to capture respectively first and second images of each of the items in the detection zone; 
(re: certain elements of claim 17)   wherein the detection zone is dividable into a first detection zone and a second detection zone.
Here, it is noted that Wiskerke already teaches the claimed elements, such as the plurality of cameras, isolating zones and rotating the items about multiple axes (supra), and is merely silent on the specific system configuration. 
Kumar teaches that it is well-known to configure a sorting system with an initial singulator to properly space items for multiple scanning systems, wherein the multiple visions systems provide more comprehensive data about an item (fig. 1-3 showing singulator, adjacent scanning systems and sorting bins adjacent conveyor; para. 54-62).
Ripley also teaches the use of multiple optical systems as well as a control system that adjusts the conveyor speed to ensure proper sorting of identified items (fig. 1, 3; para. 28-38).
Indeed, the claimed features relating to the configuration/positioning of known features, such as the imaging devices and the respective zones, and the relative rotational speeds and directions of the conveying rollers can be regarded as common design parameters/variables controlled by the design incentives and/or economic considerations involved in this type of subject matter.  This is especially applicable in the sorting arts as the type of material to be sorted and the desired degree of sortation controls variations in the specific system configuration.  Moreover, legal precedent teaches that variations in these type of common design parameters/variables are obvious and that said parameters can be recognized as result-effective variables whose optimization would be known to one with ordinary skill in the art. See MPEP 2144.04.V.D. and VI (teaching that the mere rearrangement or duplication of known elements, or making known elements adjustable, is not a patentable advance); 2144.05 I.II (ample motivation to optimize or modify result-effective variables based on “design need(s)” or “market demand”).
It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above; in legal precedent as described above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results (e.g., benefit produced by known function), and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the relevant prior art.  See also MPEP 2143.I (teaching that simple substitution of one known element for another to obtain predictable results is known to one with ordinary skill in the art); 2144.06, 2144.07 (teaching as obvious the use of art recognized equivalences).  Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Wiskerke for the reasons set forth above.

Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
December 10, 2022